                                                                                                Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.1 Page 1 of 25



                                                                                                                UNITED STATES DISTRICT COURT
                                                                                                                WESTERN DISTRICT OF MICHIGAN
                                                                                                                     SOUTHERN DIVISION

                                                                                        MICHIGAN REPUBLICAN PARTY,
                                                                                        LAURA COX, TERRI LYNN LAND,
                                                                                        SAVINA ALEXANDRA ZOE MUCCI,                  Case No.:
                                                                                        DORIAN THOMPSON, and HANK
                                                                                        VAUPEL,
                                                                                                                                     Hon.
                                                                                        Plaintiffs,
                                                                                                                                     COMPLAINT FOR DECLARATORY
                                                                                        v.
                                                                                                                                     AND INJUNCTIVE RELIEF
                                                                                        JOCELYN BENSON, in her official capacity
                                                                                        as Secretary of State,

                                                                                        Defendant.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                        Gary P. Gordon (P26290)
                                                                                        Jason T. Hanselman (P61813)
                                                                                        Scott A. Hughes (P75486)
                                                                                        Dykema Gossett PLLC
                                                                                        Counsel for Plaintiffs
                                                                                        201 Townsend Street, Suite 900
                                                                                        Lansing, MI 48933
                                                                                        (517) 374-9133
                                                                                        ggordon@dykema.com
                                                                                        jhanselman@dykema.com
                                                                                        shughes@dykema.com

                                                                                        Charles R. Spies (P83260)
                                                                                        Brian D. Shekell (P75327)
                                                                                        Clark Hill PLC
                                                                                        Counsel for Plaintiffs
                                                                                        500 Woodward Avenue
                                                                                        Detroit, MI 48226
                                                                                        (313) 965-8803
                                                                                        cspies@clarkhill.com
                                                                                        bshekell@clarkhill.com
                                                                                                Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.2 Page 2 of 25



                                                                                               Plaintiffs Michigan Republican Party, Laura Cox, Terri Lynn Land, Savina Alexandra Zoe

                                                                                        Mucci, Dorian Thompson, and Hank Vaupel, by and through their counsel, Dykema Gossett PLLC

                                                                                        and Clark Hill PLC, for their Complaint against Defendant Jocelyn Benson, in her official capacity

                                                                                        as Secretary of State, allege as follows:

                                                                                                       Representative democracy in any populous unit of governance is
                                                                                                       unimaginable without the ability of citizens to band together in
                                                                                                       promoting among the electorate candidates who espouse their
                                                                                                       political views. The formation of national political parties was
                                                                                                       almost concurrent with the formation of the Republic itself.
                                                                                                       Consistent with this tradition, the Court has recognized that the
                                                                                                       First Amendment protects the freedom to join together in
                                                                                                       furtherance of common political beliefs, which necessarily
                                                                                                       presupposes the freedom to identify the people who constitute the
                                                                                                       association, and to limit the association to those people only. That
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                                       is to say, a corollary of the right to associate is the right not to
                                                                                                       associate. Freedom of association would prove an empty guarantee
                                                                                                       if associations could not limit control over their decisions to those
                                                                                                       who share the interests and persuasions that underlie the
                                                                                                       association’s being.1

                                                                                                                                INTRODUCTION

                                                                                               1.      This civil rights action is brought pursuant to 42 U.S.C. § 1983 to vindicate rights

                                                                                        secured by the First and Fourteenth Amendments to the United States Constitution.

                                                                                               2.      At the November 6, 2018 general election, Michigan voters approved a ballot

                                                                                        proposal to amend the Michigan Constitution to establish an independent citizens redistricting

                                                                                        commission to oversee redistricting of state legislative and congressional districts.

                                                                                               3.      Although marketed to the public and voters as an “independent” commission to

                                                                                        redress alleged partisan gerrymandering, the ballot proposal in fact established a partisan public

                                                                                        body with commissioner eligibility and selection specifically tied to political affiliation, while also




                                                                                        1
                                                                                         Cal. Democratic Party v. Jones, 530 U.S. 567, 574-75 (2000) (internal citations and quotation
                                                                                        marks omitted).


                                                                                                                                          2
                                                                                                 Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.3 Page 3 of 25



                                                                                        disqualifying countless individuals (and their relatives and associates) for current and past political

                                                                                        activity and expression.

                                                                                                4.      The ballot proposal creates a system whereby members to a partisan public office

                                                                                        are selected without any involvement of state political parties that historically have played a key

                                                                                        role in selecting their respective standard bearers.

                                                                                                5.      The ballot proposal permits applicants for commissioner to self-designate their

                                                                                        party affiliation without any involvement or consent of the applicable political party and without

                                                                                        any specific consideration of the applicants’ past or current political activity, expression, or

                                                                                        involvement.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                                6.      The proposal usurps the role of political parties in selecting their nominees for

                                                                                        partisan public office, and in the case of the Michigan Republican Party, places that responsibility

                                                                                        instead in the hands of a highly partisan elected official of the opposite political party.

                                                                                                7.      At the same time, the proposal penalizes applicants who affiliate with one of the

                                                                                        two major political parties by allocating a minority of seats on the commission to each of those

                                                                                        pools of applicants.

                                                                                                8.      The ballot proposal constitutes an unconstitutional burden on associational rights,

                                                                                        infringes on freedoms of speech, and violates guarantees of equal protection of the laws.

                                                                                                9.      Plaintiffs are not necessarily opposed to the general concept of a redistricting

                                                                                        commission, but they vehemently oppose any commission that is structured in a manner that

                                                                                        violates their civil rights, as here.

                                                                                                10.     Other states have created redistricting commissions without the same constitutional

                                                                                        infirmities and violations that exist as a result of the Michigan ballot proposal.




                                                                                                                                          3
                                                                                                 Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.4 Page 4 of 25



                                                                                                11.     In Idaho, members of the redistricting commission are appointed by the four state

                                                                                        legislative leaders and by the state chairmen of the two largest political parties in the state. Idaho

                                                                                        Const., art. 3, § 2.

                                                                                                12.     In Arizona, state legislative leaders appoint four commissioners to an independent

                                                                                        redistricting commission, and those four commissioners then select a fifth member of the

                                                                                        commission. Additionally, each member must be a registered Arizona voter “who has been

                                                                                        continuously registered with the same political party or registered as unaffiliated with a political

                                                                                        party for three or more years immediately preceding appointment.” Ariz. Const., art 4, pt. 2, § 1.

                                                                                                13.     And in California, which utilizes a random draw process to select some of the
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                        redistricting commission members (like in Michigan), the state constitution provides: “Each

                                                                                        commissioner shall be a voter who has been continuously registered in California with the same

                                                                                        political party or unaffiliated with a political party and who has not changed political party

                                                                                        affiliation for five or more years immediately preceding the date of his or her appointment. Each

                                                                                        commission members shall have voted in two of the last three statewide general elections

                                                                                        immediately preceding his or her application.” Cal. Const. art 21, § 2.

                                                                                                14.     No other state with an independent redistricting commission adopts a system like

                                                                                        Michigan, where members to partisan public office are selected without any official party

                                                                                        registration or the involvement of state political parties or their elected standard bearers and where

                                                                                        applicants who affiliate with a major political party are intentionally disfavored.

                                                                                                15.     Plaintiffs bring this action to remedy the constitutional violations arising from the

                                                                                        adoption and implementation of the ballot proposal approved in November 2018.

                                                                                                                         JURISDICTION AND VENUE

                                                                                                16.     This civil rights action arises under the First and Fourteenth Amendments to the

                                                                                        United States Constitution and under federal law, 42 U.S.C. § 1983.


                                                                                                                                          4
                                                                                                Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.5 Page 5 of 25



                                                                                               17.     This Court is vested with original jurisdiction of this action pursuant to 28 U.S.C.

                                                                                        §§ 1331 and 1343.

                                                                                               18.     Venue in this Court is proper under 28 U.S.C. § 1391 because all or a substantial

                                                                                        part of the events or omissions giving rise to the claim occurred within the district and because

                                                                                        Defendant has an office located in Ingham County, which is in the United States District Court,

                                                                                        Western District for the State of Michigan.

                                                                                               19.     Plaintiffs’ claims for declaratory and injunctive relief are authorized by 28 U.S.C.

                                                                                        §§ 2201 and 2202, by Rules 57 and 65 of the Federal Rules of Civil Procedure, and by the general

                                                                                        legal and equitable powers of this Court.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                                                      IDENTIFICATION OF PARTIES

                                                                                               20.     Plaintiff Michigan Republican Party (“MRP”) is a “major political party” as that

                                                                                        term is defined in Section 16 of the Michigan Election Law. Mich. Comp. Laws § 168.16. MRP

                                                                                        maintains headquarters at 520 Seymour Street, Lansing, Michigan 48912. MRP is formed for the

                                                                                        general purpose of promoting Republican values and for assisting candidates who share those

                                                                                        values with election or appointment to partisan federal, state, and local office. MRP brings this

                                                                                        action on behalf of itself and its members.

                                                                                               21.     Plaintiff Laura Cox is a resident of Wayne County, Michigan, and is registered and

                                                                                        eligible to vote in the State. Cox currently serves as chair of MRP, a position she has held since

                                                                                        2019. Within the past six years, Cox was a declared candidate for the offices of State

                                                                                        Representative and State Senator, each a partisan state office. Cox served as Wayne County

                                                                                        Commissioner, a partisan local office, from 2005 through 2014, and as a State Representative, a

                                                                                        partisan state office, from 2015 through 2018. Cox wishes to serve on the commission but is

                                                                                        ineligible under the VNP Proposal because of her past and current political activity.




                                                                                                                                        5
                                                                                                Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.6 Page 6 of 25



                                                                                               22.     Plaintiff Terri Lynn Land is a resident of Kent County, Michigan, and is registered

                                                                                        and eligible to vote in the State. Land currently serves as chair of the 3rd Congressional District

                                                                                        of MRP, a position she has held since February 2019; as a member of the MRP State Committee,

                                                                                        the governing body of MRP; and as precinct delegate, a partisan local office. Within the past six

                                                                                        years, Land was a declared candidate for the office of United States Senator, a partisan federal

                                                                                        office, and for the office of precinct delegate, a partisan local office. Within the past six years,

                                                                                        Land also served as the National Committeewoman for MRP, a position she held from

                                                                                        approximately May 2012 to January 2014. Land wishes to serve on the commission but is

                                                                                        ineligible under the VNP Proposal because of her past and current political activity.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                               23.     Plaintiff Savina Alexandra Zoe Mucci is a resident of Van Buren County,

                                                                                        Michigan, and is registered and eligible to vote in the State. Mucci is the daughter of Tonya

                                                                                        Schuitmaker, a former elected official who served in the office of State Senate, a partisan state

                                                                                        office, from 2011 through 2018, and a declared candidate in 2018 for the office of Attorney

                                                                                        General, a partisan state office. Mucci wishes to serve on the commission but is ineligible because

                                                                                        of her relationship to her mother, Tonya Schuitmaker. But for Mucci’s relationship to her mother,

                                                                                        she would be an eligible applicant for the commission.

                                                                                               24.     Plaintiff Dorian Thompson is a resident of Wayne County, Michigan, and is

                                                                                        registered and eligible to vote in the State. Within the past six years, Thompson was a declared

                                                                                        candidate for the office of precinct delegate, a partisan local office, a position he was elected to

                                                                                        and now holds. Thompson wishes to serve on the commission but is ineligible under the VNP

                                                                                        Proposal because of his past and current political activity.

                                                                                               25.     Hank Vaupel is a resident of Livingston County, Michigan, and is registered and

                                                                                        eligible to vote in the State. Within the past six years, Vaupel was a declared candidate for the




                                                                                                                                          6
                                                                                                  Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.7 Page 7 of 25



                                                                                        office of State Representative, a partisan state office, a position he was first elected to in the

                                                                                        November 2014 general election and still holds. Vaupel currently serves as a member of the

                                                                                        Livingston County Republican Party Executive Committee, a position he has held since

                                                                                        approximately 2015. Vaupel wishes to serve on the commission but is ineligible under the VNP

                                                                                        Proposal because of his past and current political activity.

                                                                                                 26.     Each of the individual Plaintiffs identified in the preceding paragraphs affiliates

                                                                                        with MRP.

                                                                                                 27.     Defendant Jocelyn Benson (“Secretary Benson”) is the Secretary of State of

                                                                                        Michigan and is named in her official capacity. Secretary Benson is the public official primarily
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                        responsible for implementing and administering the state constitutional law that is the subject of

                                                                                        this action.

                                                                                                                           GENERAL ALLEGATIONS

                                                                                                 A.      Adoption of the VNP Proposal

                                                                                                 28.     Beginning in 2017, Voters Not Politicians (“VNP”), a ballot-question committee,

                                                                                        launched a petition drive to propose amendments to the Michigan Constitution that would establish

                                                                                        a commission to oversee redistricting of state legislative and congressional districts (the “VNP

                                                                                        Proposal”).2

                                                                                                 29.     In December 2017, VNP submitted an adequate number of signatures to place the

                                                                                        proposal on the November 2018 general election ballot.

                                                                                                 30.     Prior to the Board of State Canvassers’ (the “Board”) certification of the petition

                                                                                        for the ballot, several plaintiffs filed a complaint in the Michigan Court of Appeals seeking a writ

                                                                                        of mandamus directing the Secretary of State and the Board to reject the proposal, arguing the


                                                                                        2
                                                                                            A copy of the full VNP Proposal is attached as Exhibit A.


                                                                                                                                          7
                                                                                                Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.8 Page 8 of 25



                                                                                        VNP Proposal could be enacted only through a constitutional convention under Mich. Const. 1963,

                                                                                        art. 12, § 3 because it constituted a general revision of the Constitution.

                                                                                               31.     VNP and others were permitted to intervene as defendants and sought a writ of

                                                                                        mandamus requiring the proposal to be placed on the ballot.

                                                                                               32.     The Michigan Court of Appeals ordered the Secretary and the Board to place the

                                                                                        proposal on the November 2018 general election ballot. Citizens Protecting Michigan’s

                                                                                        Constitution v Secretary of State, 324 Mich. App. 561, 922 N.W.2d 404 (2018).

                                                                                               33.     The Michigan Supreme Court affirmed the Court of Appeals, Citizens Protecting

                                                                                        Michigan’s Constitution v Secretary of State, 503 Mich. 42, 921 N.W.2d 247 (2018), and the
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                        proposal was placed on the November 2018 general election ballot.

                                                                                               34.     On November 6, 2018, Michigan voters approved the VNP Proposal, thereby

                                                                                        amending the Michigan Constitution.

                                                                                               35.     The state court proceedings involved a challenge to the procedure for considering

                                                                                        the VNP Proposal to create the redistricting commission, i.e., whether the proposal was eligible

                                                                                        for placement on the November 2018 general election ballot only by the convention process of

                                                                                        Mich. Const. 1963, art. 12, § 3 or, alternatively, whether it was eligible for placement on the ballot

                                                                                        by the initiative process of Mich. Const. 1963, art. 12, § 2.

                                                                                               36.     The prior proceedings in state court did not directly involve a constitutional

                                                                                        challenge to the substance of the VNP Proposal—that is the subject of this present action.

                                                                                               B.      Content of the VNP Proposal

                                                                                               37.     The VNP Proposal, as approved, amended 11 different sections of the Michigan

                                                                                        Constitution, including changes to sections regarding the respective powers of the legislative,

                                                                                        executive, and judicial branches of state government.




                                                                                                                                          8
                                                                                                Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.9 Page 9 of 25



                                                                                               38.     Most significantly, the proposal amended Mich. Const. 1963, art. 4, § 6 to establish

                                                                                        a new 13-member independent citizens redistricting commission to oversee redistricting of state

                                                                                        legislative and congressional districts.

                                                                                               39.     In general, amended article 4, section 6 establishes the eligibility criteria and the

                                                                                        manner of selection for commissioners, provides for the operation and funding of the commission,

                                                                                        and outlines the process for the commission’s redistricting process.

                                                                                               40.     Mich. Const. 1963, art. 4, § 6, subsection (1) establishes the eligibility criteria for

                                                                                        commissioners as follows:

                                                                                                        (1) An independent citizens redistricting commission for state legislative
                                                                                               and congressional districts (hereinafter, the “commission”) is hereby established as
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                               a permanent commission in the legislative branch. The commission shall consist of
                                                                                               13 commissioners. The commission shall adopt a redistricting plan for each of the
                                                                                               following types of districts: state senate districts, state house of representative
                                                                                               districts, and congressional districts. Each commissioner shall:

                                                                                                       (a) Be registered and eligible to vote in the State of Michigan;

                                                                                                       (b) Not currently be or in the past 6 years have been any of the following:

                                                                                                       (i) A declared candidate for partisan federal, state, or local office;

                                                                                                       (ii) An elected official to partisan federal, state, or local office;

                                                                                                       (iii) An officer or member of the governing body of a national, state, or local
                                                                                               political party;

                                                                                                       (iv) A paid consultant or employee of a federal, state, or local elected
                                                                                               official or political candidate, of a federal, state, or local political candidate’s
                                                                                               campaign, or of a political action committee;

                                                                                                       (v) An employee of the legislature;

                                                                                                      (vi) Any person who is registered as a lobbyist agent with the Michigan
                                                                                               bureau of elections, or any employee of such person; or

                                                                                                       (vii) An unclassified state employee who is exempt from classification in
                                                                                               state civil service pursuant to article XI, section 5, except for employees of courts
                                                                                               of record, employees of the state institutions of higher education, and persons in
                                                                                               the armed forces of the state;



                                                                                                                                           9
                                                                                               Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.10 Page 10 of 25



                                                                                                       (c) Not be a parent, stepparent, child, stepchild, or spouse of any individual
                                                                                                disqualified under part (1)(b) of this section; or

                                                                                                        (d) Not be otherwise disqualified for appointed or elected office by this
                                                                                                constitution.

                                                                                                        (e) For five years after the date of appointment, a commissioner is ineligible
                                                                                                to hold a partisan elective office at the state, county, city, village, or township level
                                                                                                in Michigan.

                                                                                                41.     Mich. Const. 1963, art. 4, § 6, part (1)(b) describes disqualifying criteria that

                                                                                        exclude from the commission any individual who is, or in the past six years has been, any of the

                                                                                        following: a declared candidate for partisan federal, state, or local office; an elected official to

                                                                                        partisan federal, state, or local office; an officer or member of the governing body of a national,

                                                                                        state, or local political party; or a paid consultant or employee of a federal, state, or local elected
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                        official or political candidate, of a federal, state, or local political candidate’s campaign, or of a

                                                                                        political action committee. These disqualifying criteria largely focus on the political association

                                                                                        and expression of the individual and operate as a complete bar to service on the commission.

                                                                                                42.     Mich. Const. 1963, art. 4, § 6, part (1)(c) imputes those same disqualifying criteria

                                                                                        to family members of an individual disqualified under part (1)(b), including any parent, stepparent,

                                                                                        child, stepchild, and spouse of the disqualified individual—regardless whether those individuals

                                                                                        have the same political associations, different associations, or none whatsoever, and regardless

                                                                                        whether those individuals have engaged in any of the same expressive activities described in

                                                                                        part (1)(b).

                                                                                                43.     Mich. Const. 1963, art. 4, § 6, subsection (2) establishes a process for selecting

                                                                                        commissioners as follows:

                                                                                                        (2) Commissioners shall be selected through the following process:

                                                                                                        (a) The secretary of state shall do all of the following:




                                                                                                                                           10
                                                                                        Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.11 Page 11 of 25



                                                                                                (i) Make applications for commissioner available to the general public not
                                                                                        later than January 1 of the year of the federal decennial census. The secretary of
                                                                                        state shall circulate the applications in a manner that invites wide public
                                                                                        participation from different regions of the state. The secretary of state shall also
                                                                                        mail applications for commissioner to ten thousand Michigan registered voters,
                                                                                        selected at random, by January 1 of the year of the federal decennial census.

                                                                                               (ii) Require applicants to provide a completed application.

                                                                                                 (iii) Require applicants to attest under oath that they meet the qualifications
                                                                                        set forth in this section; and either that they affiliate with one of the two political
                                                                                        parties with the largest representation in the legislature (hereinafter, “major
                                                                                        parties”), and if so, identify the party with which they affiliate, or that they do not
                                                                                        affiliate with either of the major parties.

                                                                                                (b) Subject to part (2)(c) of this section, the secretary of state shall mail
                                                                                        additional applications for commissioner to Michigan registered voters selected at
                                                                                        random until 30 qualifying applicants that affiliate with one of the two major parties
                                                                                        have submitted applications, 30 qualifying applicants that identify that they affiliate
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                        with the other of the two major parties have submitted applications, and 40
                                                                                        qualifying applicants that identify that they do not affiliate with either of the two
                                                                                        major parties have submitted applications, each in response to the mailings.

                                                                                               (c) The secretary of state shall accept applications for commissioner until
                                                                                        June 1 of the year of the federal decennial census.

                                                                                               (d) By July 1 of the year of the federal decennial census, from all of the
                                                                                        applications submitted, the secretary of state shall:

                                                                                                (i) Eliminate incomplete applications and applications of applicants who do
                                                                                        not meet the qualifications in parts (1)(a) through (1)(d) of this section based solely
                                                                                        on the information contained in the applications;

                                                                                                (ii) Randomly select 60 applicants from each pool of affiliating applicants
                                                                                        and 80 applicants from the pool of non-affiliating applicants. 50% of each pool
                                                                                        shall be populated from the qualifying applicants to such pool who returned an
                                                                                        application mailed pursuant to part 2(a) or 2(b) of this section, provided, that if
                                                                                        fewer than 30 qualifying applicants affiliated with a major party or fewer than 40
                                                                                        qualifying non-affiliating applicants have applied to serve on the commission in
                                                                                        response to the random mailing, the balance of the pool shall be populated from the
                                                                                        balance of qualifying applicants to that pool. The random selection process used by
                                                                                        the secretary of state to fill the selection pools shall use accepted statistical
                                                                                        weighting methods to ensure that the pools, as closely as possible, mirror the
                                                                                        geographic and demographic makeup of the state; and

                                                                                               (iii) Submit the randomly-selected applications to the majority leader and
                                                                                        the minority leader of the senate, and the speaker of the house of representatives
                                                                                        and the minority leader of the house of representatives.


                                                                                                                                  11
                                                                                               Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.12 Page 12 of 25



                                                                                                        (e) By August 1 of the year of the federal decennial census, the majority
                                                                                               leader of the senate, the minority leader of the senate, the speaker of the house of
                                                                                               representatives, and the minority leader of the house of representatives may each
                                                                                               strike five applicants from any pool or pools, up to a maximum of 20 total strikes
                                                                                               by the four legislative leaders.

                                                                                                        (f) By September 1 of the year of the federal decennial census, the secretary
                                                                                               of state shall randomly draw the names of four commissioners from each of the two
                                                                                               pools of remaining applicants affiliating with a major party, and five commissioners
                                                                                               from the pool of remaining non-affiliating applicants.

                                                                                               44.     Mich. Const. 1963, art. 4, § 6, part (2)(a) requires applicants to attest under oath

                                                                                        either that they affiliate with one of the two major political parties and, if so, to identify the party

                                                                                        with which they affiliate, or that they do not affiliate with either of the major parties.

                                                                                               45.     The VNP Proposal does not define “affiliation” for purposes of the oath
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                        requirement.

                                                                                               46.     The self-designated party affiliation is made without any involvement whatsoever

                                                                                        of either of the major parties and without any specific consideration of the applicants’ past or

                                                                                        current political activity, expression, or involvement.

                                                                                               47.     Mich. Const. 1963, art. 4, § 6, part (2)(e) allows each of the four state legislative

                                                                                        leaders to strike up to five applicants from any pool or pools of applicants, regardless of the

                                                                                        political affiliation of the legislative leader or that of the applicants. In other words, it is very

                                                                                        possible—even likely—that a Democratic legislative leader could strike from consideration a

                                                                                        commissioner applicant who affiliates with the Republican party, or vice-versa.

                                                                                               48.     Mich. Const. 1963, art. 4, § 6, part (2)(f) reserves four commissioner positions to

                                                                                        each of the pools of candidates who affiliate with one of the two major political parties, while

                                                                                        reserving five commissioner positions to the pool of candidates who do not affiliate with either

                                                                                        major party.




                                                                                                                                          12
                                                                                               Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.13 Page 13 of 25



                                                                                               49.     Mich. Const. 1963, art. 4, § 6, subsection (11) governs the conduct of the

                                                                                        commission and its members, staff, attorneys, and consultants by restricting their speech as

                                                                                        follows:

                                                                                                       (11) The commission, its members, staff, attorneys, and consultants shall
                                                                                               not discuss redistricting matters with members of the public outside of an open
                                                                                               meeting of the commission, except that a commissioner may communicate about
                                                                                               redistricting matters with members of the public to gain information relevant to the
                                                                                               performance of his or her duties if such communication occurs (a) in writing or (b)
                                                                                               at a previously publicly noticed forum or town hall open to the general public.

                                                                                               50.     The VNP Proposal provides that it is self-executing and expressly limits the ability

                                                                                        of the Michigan legislature to enact state laws to implement its provisions and address ambiguity

                                                                                        and uncertainty in the language of the proposal.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                               C.      Implementation of the VNP Proposal

                                                                                               51.     Under the VNP Proposal, the Secretary of State is primarily responsible for the

                                                                                        administration and implementation of the new constitutional provisions concerning the selection

                                                                                        of commissioners and creation of a commission.

                                                                                               52.     Secretary Benson is beginning to implement the VNP Proposal.

                                                                                               53.     Secretary Benson has posted informational materials and resources regarding the

                                                                                        independent citizens redistricting commission on the official Department of State website and on

                                                                                        RedistrictingMichigan.org, including a “citizen’s guide” and “timeline,” as well as a form for

                                                                                        interested individuals to complete in order to receive a commissioner application when it becomes

                                                                                        available. See generally https://www.michigan.gov/sos/0,4670,7-127-1633_91141---,00.html (last

                                                                                        accessed August 14, 2019).

                                                                                               54.     Referencing the constitutional amendment, the citizen’s guide on the Department

                                                                                        of State website states that the following individuals cannot serve on the commission: partisan

                                                                                        elected officials, candidates, registered lobbyists and their employees and close relatives.



                                                                                                                                         13
                                                                                               Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.14 Page 14 of 25



                                                                                               55.       The citizens guide also provides, “The commission must include four people who

                                                                                        self-identify with the Democratic Party, four people who self-identify with the Republican Party

                                                                                        and five people who self-identify as unaffiliated with either of those political parties.”

                                                                                               56.       Secretary Benson has also posted for public comment a draft application and

                                                                                        eligibility guidelines. See generally https://www.michigan.gov/sos/0,4670,7-127-1633_91141---

                                                                                        ,00.html (last accessed August 14, 2019).

                                                                                               57.       The draft eligibility guidelines restate the disqualifying criteria and interpret those

                                                                                        criteria to extend, for example, to individuals who have declared candidacy for or been elected to

                                                                                        the position of precinct delegate.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                               58.       The draft application asks individuals to “describe why—or how—[they] affiliate

                                                                                        with either the Democratic Party, Republican Party, or neither.” According to the draft, this

                                                                                        information is requsted to aid the four state legislative leaders in striking applicants from further

                                                                                        consideration.

                                                                                               59.       According to various reports, beginning this year Secretary Benson will begin

                                                                                        taking additional formal steps to establish the first independent citizens redistricting commission,

                                                                                        including the establishment of a project team and making available commissioner applications to

                                                                                        the general public and to randomly selected Michigan voters.

                                                                                               60.       As part of the Governor’s budget proposal, Secretary Benson requested that the

                                                                                        Michigan Legislature appropriate approximately $4.6 million in the next budget to implement the

                                                                                        VNP Proposal. On information and belief, a portion of that amount was later requested as a

                                                                                        supplemental appropriation in the current budget cycle.




                                                                                                                                           14
                                                                                               Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.15 Page 15 of 25



                                                                                                61.    Each of the individual Plaintiffs wish to apply to serve on the commission when

                                                                                        applications are made available but are ineligible to hold such public office under the terms of the

                                                                                        VNP Proposal.

                                                                                                62.    The VNP Proposal is overbroad in its regulation and infringes on Plaintiffs’ rights

                                                                                        under the First and Fourteenth Amendments to the United States Constitution and under federal

                                                                                        law, 42 U.S.C. § 1983.

                                                                                                63.    The VNP Proposal is unconstitutional on its face or, alternatively, as applied to

                                                                                        Plaintiffs.

                                                                                                64.    Plaintiffs will be harmed if Secretary Benson continues to implement the VNP
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                        Proposal.

                                                                                                                             COUNT I
                                                                                                              VIOLATION OF FREEDOM OF ASSOCIATION

                                                                                                65.    Plaintiffs incorporate by reference the above paragraphs of this Complaint.

                                                                                                66.    The First and Fourteenth Amendments to the United States Constitution guarantee

                                                                                        the freedom to join together in furtherance of common political beliefs, commonly referred to as

                                                                                        freedom of association.

                                                                                                67.    The freedom of association extends to political parties, including MRP.

                                                                                                68.    MRP’s associational rights include the freedom to identify those individuals who

                                                                                        do—and those who do not—constitute the association.

                                                                                                69.    MRP has regularly and systematically exercised its freedom to identify the

                                                                                        individuals who do (and those who do not) constitute the political association, including for

                                                                                        example, the selection of nominees for public office through the primary election process and

                                                                                        through local and state party conventions.




                                                                                                                                        15
                                                                                               Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.16 Page 16 of 25



                                                                                               70.     Prior to the November general election every four years, MRP’s nominees for

                                                                                        secretary of state, attorney general, and various other statewide offices are selected by party

                                                                                        delegates at a state convention.

                                                                                               71.     For other partisan pubic offices, MRP plays a substantial and meaningful role in

                                                                                        the selection of a party nominee through promotion, endorsements, and campaigning for (or

                                                                                        against) candidates, as well as through the traditional vetting process of primary elections.

                                                                                               72.     The VNP Proposal severely burdens MRP’s associational rights as follows:

                                                                                                       a.      The VNP Proposal permits applicants for commissioner to self-designate

                                                                                        their affiliation with MRP without any involvement or consent of the political party and without
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                        any specific consideration of the applicants’ past or current political activity, expression, or

                                                                                        involvement.

                                                                                                       b.      Under the VNP Proposal, applicants who are selected to serve as a

                                                                                        commissioner based on their individual and unendorsed affiliation with MRP become a public

                                                                                        standard bearer of the political party for their term of office as a commissioner.

                                                                                                       c.      The VNP Proposal forecloses MRP from promoting and designating its

                                                                                        standard bearer for the public office of commissioner—MRP may not play a meaningful role in

                                                                                        the selection process by promoting, endorsing, or otherwise campaigning for (or against) any

                                                                                        applicant even though the selected applicants who self-designate their affiliation with MRP will

                                                                                        become a standard bearer of the party for their term of office.

                                                                                                       d.      The VNP Proposal usurps MRP’s role in selecting its nominees for the

                                                                                        public office of commissioner.

                                                                                                       e.      The VNP Proposal permits a member of the opposite major party to play a

                                                                                        role in selecting MRP’s public standard bearer because state legislative leaders, regardless of their




                                                                                                                                         16
                                                                                               Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.17 Page 17 of 25



                                                                                        political affiliation, may strike individuals from pools of applicants who affiliate with either major

                                                                                        party. In other words, MRP is not permitted to play a role in selecting its standard bearer, yet the

                                                                                        proposal allows a Democratic legislative leader to narrow the pool of applicants who affiliate with

                                                                                        MRP.

                                                                                                       f.      The VNP Proposal allows for abuse of the traditional political selection

                                                                                        process through “party raiding” whereby members of the opposite political party may self-

                                                                                        designate a political affiliation with MRP in an effort to alter the party’s selection process and

                                                                                        weaken its representation on the commission by individuals who genuinely affiliate with MRP.

                                                                                                       g.      The VNP Proposal adulterates MRP’s process to select nominees for public
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                        office—one of the basic functions of a political party—by opening it up to persons whose only act

                                                                                        of party affiliation may be checking a box on an application form.

                                                                                                       h.      The VNP Proposal forces MRP to have its nominees for the commission—

                                                                                        and hence its political and policy positions—determined by those who, at best, may have little to

                                                                                        no affiliation with the party and, at worst, are actually adherents of the opposing party.

                                                                                                       i.      The VNP Proposal permits Secretary Benson—an elected partisan

                                                                                        official—to implement and administer its provisions regarding the party affiliation of applicants

                                                                                        and, presumably, to make any determinations necessary to resolve disputes regarding party

                                                                                        affiliation; in other words, a highly partisan official of the opposite party will be in a position to

                                                                                        resolve disputes regarding the political association of applicants who claim an affiliation with

                                                                                        MRP.

                                                                                                       j.      The VNP Proposal disqualifies from the commission countless leaders of

                                                                                        MRP, effectively purging from eligibility the party’s most engaged affiliates who likely are also

                                                                                        the most knowledgeable about redistricting and qualified to serve on the commission.




                                                                                                                                         17
                                                                                               Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.18 Page 18 of 25



                                                                                                        k.       The VNP Proposal disqualifies from the commission those individuals who

                                                                                        are most easily identified as bona fide affiliates of MRP (including declared candidates, elected

                                                                                        officeholders, and party leaders, whether federal, state, or local), leaving MRP (and its affiliated

                                                                                        legislative leaders) with almost no reliable means to determine an individual’s true political

                                                                                        affiliation. This is exacerbated by the fact that Michigan does not have an official system of party

                                                                                        registration.

                                                                                                73.     Plaintiffs’ associational rights will be severely burdened if Secretary Benson

                                                                                        continues to implement the VNP Proposal.

                                                                                                74.     No compelling governmental interest justifies the severe burden imposed on
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                        Plaintiffs by the VNP Proposal.

                                                                                                75.     The VNP Proposal is not narrowly tailored to achieve any purported compelling

                                                                                        governmental interest.

                                                                                                76.     The VNP Proposal unconstitutionally infringes on Plaintiffs’ freedom of

                                                                                        association, and Plaintiffs will be harmed if Secretary Benson continues to implement the VNP

                                                                                        Proposal.

                                                                                                                            COUNT II
                                                                                                              VIOLATION OF FREEDOM OF ASSOCIATION

                                                                                                77.     Plaintiffs incorporate by reference the above paragraphs of this Complaint.

                                                                                                78.     The First and Fourteenth Amendments to the United States Constitution guarantee

                                                                                        the freedom to join together in furtherance of common political beliefs, commonly referred to as

                                                                                        freedom of association, and also protect the expression of that association.

                                                                                                79.     The freedom of association extends to political parties, including MRP and its

                                                                                        members and leadership.




                                                                                                                                        18
                                                                                               Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.19 Page 19 of 25



                                                                                               80.     Mich. Const. 1963, art. 4, § 6(1)(b) disqualifies from service on the commission

                                                                                        individuals who currently express—or in the past six years have expressed—their political

                                                                                        affiliation in any of the following ways:

                                                                                                       a.        Declaring candidacy for partisan federal, state, or local office.

                                                                                                       b.        Serving in partisan federal, state, or local office.

                                                                                                       c.        Serving as an officer or member of the governing body of a national, state,

                                                                                        or local political party, including but not limited to MRP.

                                                                                                       d.        Acting as a paid consultant or employee of a federal, state, or local elected

                                                                                        official or political candidate, of a federal, state, or local political candidate’s campaign, or of a
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                        political action committee, including but not limited to those affiliated with MRP.

                                                                                               81.     Individuals, including the individual Plaintiffs, regularly express their political

                                                                                        affiliation with MRP through one or more of the methods described in the preceding paragraph.

                                                                                               82.     Plaintiffs face the untenable decision to either limit their political association and

                                                                                        expression or be subject to automatic and absolute exclusion from service on the commission.

                                                                                               83.     The VNP Proposal deters or discourages Plaintiffs from free exercise of their First

                                                                                        Amendment rights.

                                                                                               84.     The VNP Proposal severely burdens Plaintiffs’ associational rights by excluding

                                                                                        individuals from eligibility for public office based on their political expression.

                                                                                               85.     No compelling governmental interest justifies the severe burden imposed on

                                                                                        Plaintiffs by the VNP Proposal.

                                                                                               86.     The VNP Proposal is not narrowly tailored to achieve any purported compelling

                                                                                        governmental interest.




                                                                                                                                           19
                                                                                                 Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.20 Page 20 of 25



                                                                                                 87.    The VNP Proposal unconstitutionally infringes on Plaintiffs’ freedom of

                                                                                        association, and Plaintiffs will be harmed if Secretary Benson continues to implement the VNP

                                                                                        Proposal.

                                                                                                                     COUNT III
                                                                                             VIOLATION OF FREEDOM OF SPEECH—VIEWPOINT DISCRIMINATION

                                                                                                 88.    Plaintiffs incorporate by reference the above paragraphs of this Complaint.

                                                                                                 89.    The First Amendment to the United States Constitution prohibits government from

                                                                                        discriminating against speech based on viewpoint.

                                                                                                 90.    The VNP Proposal requires applicants to attest under oath either that they affiliate

                                                                                        with one of the two major political parties and, if so, to identify the party with which they affiliate,
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                        or that they do not affiliate with either of the major parties.

                                                                                                 91.    The VNP Proposal reserves only four positions to each of the pools of applicants

                                                                                        who affiliate with one of the two major political parties, while reserving a greater number of

                                                                                        positions (five) to the pool of candidates who claim that they do not affiliate with either major

                                                                                        party.

                                                                                                 92.    The VNP Proposal explicitly accounts for the political affiliation of applicants in

                                                                                        the selection process.

                                                                                                 93.    Applicants who affiliate with one of the two major parties, including MRP, are

                                                                                        treated differently than applicants who do not affiliate with either major party.

                                                                                                 94.    Applicants who affiliate with one of the two major parties, including MRP, are

                                                                                        disfavored because only four positions are reserved to each of the pools of affiliating applicants,

                                                                                        while five positions are reserved to the pool of unaffiliating applicants.

                                                                                                 95.    MRP adopts particular viewpoints on a number of policy and other issues, views

                                                                                        that are advanced through its members and standard bearers elected or appointed to public office.



                                                                                                                                          20
                                                                                               Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.21 Page 21 of 25



                                                                                                96.     The VNP Proposal discriminates against applicants based on viewpoint,

                                                                                        specifically the viewpoints associated with their respective political affiliation.

                                                                                                97.     The commission’s composition under the VNP Proposal intentionally disfavors the

                                                                                        viewpoints of MRP by allotting a minority of seats on the commission to applicants who affiliate

                                                                                        with MRP.

                                                                                                98.     No compelling governmental interest justifies the viewpoint discrimination.

                                                                                                99.     The VNP Proposal is not narrowly tailored to achieve any purported compelling

                                                                                        governmental interest.

                                                                                                100.    The VNP Proposal unconstitutionally infringes on Plaintiffs’ freedom of speech,
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                        and Plaintiffs will be harmed if Secretary Benson continues to implement the VNP Proposal.

                                                                                                                          COUNT IV
                                                                                                      VIOLATION OF FREEDOM OF SPEECH—RESTRICTED SPEECH

                                                                                                101.    Plaintiffs incorporate by reference the above paragraphs of this Complaint.

                                                                                                102.    Mich. Const. 1963, art. 4, § 6, subsection (11) imposes restrictions on the speech

                                                                                        of the commission and its members, staff, attorneys, and consultants.

                                                                                                103.    Plaintiffs wish to apply for the position of commissioner but are deterred in part

                                                                                        because of the conditions of public employment described in the preceding paragraphs.

                                                                                                104.    The VNP Proposal subjects commissioners (and staff, attorneys, and consultants

                                                                                        for the commission) to unreasonable conditions of employment, including the relinquishment of

                                                                                        constitutional rights.

                                                                                                105.    Public officers and employees may not constitutionally be compelled to relinquish

                                                                                        First Amendment rights they would otherwise enjoy as citizens to comment on matters of public

                                                                                        interest.




                                                                                                                                          21
                                                                                               Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.22 Page 22 of 25



                                                                                                106.     Redistricting state legislative and congressional districts involves a matter of public

                                                                                        concern. Indeed, the First Amendment was fashioned in part to assure the interchange of ideas for

                                                                                        bringing about political and social changes—matters unquestionably related to political

                                                                                        redistricting.

                                                                                                107.     The VNP Proposal’s speech restriction is overbroad and covers subjects not

                                                                                        necessarily involving confidential or privileged matters, or matters involving the individual’s

                                                                                        scope of duties for the commission. For example, under the VNP Proposal, any staff member for

                                                                                        the commission would be prohibited from commenting to his or her spouse outside of work on a

                                                                                        redistricting issue involving a completely different state, a past redistricting issue, or any other
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                        redistricting matter wholly unrelated to that staff member’s duties for the commission.

                                                                                                108.     No adequate justification exists for treating the commissioners, members, staff,

                                                                                        attorneys, and consultants differently from any other member of the general public with respect to

                                                                                        any and all redistricting matters.

                                                                                                109.     No compelling governmental interest justifies the restriction on speech.

                                                                                                110.     The VNP Proposal is not narrowly tailored to achieve any purported compelling

                                                                                        governmental interest.

                                                                                                111.     The VNP Proposal unconstitutionally infringes on Plaintiffs’ freedom of speech,

                                                                                        and Plaintiffs will be harmed if Secretary Benson continues to implement the VNP Proposal.

                                                                                                                               COUNT V
                                                                                                                    VIOLATION OF EQUAL PROTECTION

                                                                                                112.     Plaintiffs incorporate by reference the above paragraphs of this Complaint.

                                                                                                113.     The Equal Protection Clause of the Fourteenth Amendment guarantees to all

                                                                                        persons equal protection of the laws.




                                                                                                                                           22
                                                                                               Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.23 Page 23 of 25



                                                                                                114.    Government may not draw distinctions between groups of individuals on

                                                                                        differences that are irrelevant to a legitimate government purpose.

                                                                                                115.    The VNP Proposal requires applicants to attest under oath either that they affiliate

                                                                                        with one of the two major political parties and, if so, to identify the party with which they affiliate,

                                                                                        or that they do not affiliate with either of the major parties.

                                                                                                116.    The VNP Proposal reserves only four positions to each of the pools of applicants

                                                                                        who affiliate with one of the two major political parties, while reserving a greater number of

                                                                                        positions (five) to the pool of candidates who do not affiliate with either major party.

                                                                                                117.    The VNP Proposal distinguishes between applicants who affiliate with one of the
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                        two major political parties and those who do not affiliate with either major party.

                                                                                                118.    The classifications concern fundamental rights related to political speech and

                                                                                        association.

                                                                                                119.    Applicants who affiliate with one of the two major parties, including MRP, are

                                                                                        treated differently than applicants who do not affiliate with either major party.

                                                                                                120.    Applicants who affiliate with one of the two major parties, including MRP, are

                                                                                        disfavored because only four positions are reserved to each of the pools of affiliating applicants,

                                                                                        while five positions are reserved to the pool of unaffiliating applicants. In other words, a greater

                                                                                        number of seats on the commission are made available to applicants who are unaffiliated with

                                                                                        either major political party.

                                                                                                121.    The commission’s composition under the VNP Proposal intentionally disfavors

                                                                                        MRP, as one of the two major political parties, by allotting a minority of seats to applicants who

                                                                                        affiliate with MRP.




                                                                                                                                          23
                                                                                               Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.24 Page 24 of 25



                                                                                                122.   The VNP Proposal creates a system in which applicants are excluded because of

                                                                                        who they are (i.e., affiliates of a major party) and not necessarily because of their past or current

                                                                                        activity.

                                                                                                123.   Applicants face the untenable decision to either forego their affiliation with MRP

                                                                                        or compete for fewer seats on the commission.

                                                                                                124.   It is plausible that a minor political party could be represented on the commission

                                                                                        by a greater number of commissioners than either of the two major political parties.

                                                                                                125.   No compelling governmental interest justifies the disparate, unequal treatment of

                                                                                        applicants affiliated with one of the two major political parties, including MRP.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                                126.   The VNP Proposal is not narrowly tailored to achieve any purported compelling

                                                                                        governmental interest.

                                                                                                127.   No governmental interest justifies the disparate, unequal treatment of applicants

                                                                                        affiliated with one of the two major political parties.

                                                                                                128.   The unequal treatment of applicants is not rationally related to any governmental

                                                                                        interest.

                                                                                                129.   The VNP Proposal denies Plaintiffs equal protection of the laws, and Plaintiffs will

                                                                                        be harmed if Secretary Benson continues to implement the VNP Proposal.

                                                                                                                             PRAYER FOR RELIEF

                                                                                                Wherefore, Plaintiffs respectfully request that the Court enter an Order (a) declaring the

                                                                                        VNP Proposal unconstitutional under the First and Fourteenth Amendments to the United States

                                                                                        Constitution; (b) issue preliminary and permanent injunctive relief enjoining Defendant from

                                                                                        implementing, administering, or otherwise enforcing the VNP Proposal; (c) awarding Plaintiffs

                                                                                        their costs and expenses of this action, including a reasonable attorneys’ fee award, in accordance




                                                                                                                                         24
                                                                                               Case 1:19-cv-00669 ECF No. 1 filed 08/22/19 PageID.25 Page 25 of 25



                                                                                        with 42 U.S.C. § 1988 and other applicable law; and (d) granting Plaintiffs such other and further

                                                                                        relief as the Court deems equitable and just.

                                                                                                                                               Respectfully submitted,



                                                                                          Dated: August 22, 2019                               /s/ Gary P. Gordon
                                                                                                                                               Gary P. Gordon (P26290)
                                                                                                                                               Jason T. Hanselman (P61813)
                                                                                                                                               Scott A. Hughes (P75486)
                                                                                                                                               Dykema Gossett PLLC
                                                                                                                                               Counsel for Plaintiffs
                                                                                                                                               201 Townsend Street, Suite 900
                                                                                                                                               Lansing, MI 48933
                                                                                                                                               (517) 374-9133
                                                                                                                                               ggordon@dykema.com
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, MI 48933




                                                                                                                                               jhanselman@dykema.com
                                                                                                                                               shughes@dykema.com


                                                                                                                                               Charles R. Spies (P83260)
                                                                                                                                               Brian D. Shekell (P75327)
                                                                                                                                               Clark Hill PLC
                                                                                                                                               Counsel for Plaintiffs
                                                                                                                                               500 Woodward Avenue
                                                                                                                                               Detroit, MI 48226
                                                                                                                                               (313) 965-8803
                                                                                                                                               cspies@clarkhill.com
                                                                                                                                               bshekell@clarkhill.com




                                                                                                                                        25
